January 25, 2001 Receivables Capital Corporation c/o AMACAR 6525 Morrison Boulevard, Suite 318 Charlotte, NC 28211 Bank of America, National Association Global Asset Securitization 231 South LaSalle St. Chicago, IL 60697 Please be advised that per Section 2.04 of the Certificate Purchase Agreement, among Navistar Financial Securities Corporation, as Seller; Navistar Financial Corporation as Servicer; Receivables Capital Corporation, as the Conduit Purchaser; Bank of America, National Association, as Administrative Agent and Bank of America, National Association, as Committed Purchaser,dated January 28, 2000, theSeller and the Servicerherebyrequest an extension of the Purchase Expiration Date until January 23, 2002. Your signature hereto shall constitute an agreement in writing among the parties to the Certificate Purchase Agreement effective, under the terms of Section 2.04 of the Certificate Purchase Agreement, to extend the Purchase Expiration Date until January 23, 2002. [Signatures Continueonthe Next Page] E-33 Sincerely, NAVISTAR FINANCIAL SECURITIES CORPORATION, as Seller By: /s/R. W. CAIN Name:R. Wayne Cain Title:Vice President and Treasure NAVISTAR FINANCIAL CORPORATION, as Service By: /s/R. W. CAIN Name:R. Wayne Cain Title:Vice President and Treasurer Consented and Agreed: RECEIVABLES CAPITAL CORPORATION, As the Conduit Purchaser By: /s/EVELYN ECHEVARRIA Name:Evelyn Echevarria Title:Vice President BANK OF AMERICA, NATIONAL ASSOCIATION, As Committed Purchaser and as Administrative Agent By: /s/ERLE R.L. ARCHER Name: Erle R. L. Archer Title:Principal E-34
